Citation Nr: 0424674	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1975, with evidence of additional unverified service 
to November 1982.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

There is no medical evidence of a current diagnosis of 
hepatitis C that is related to military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2001 and November 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in October 2002 and then again in 
December 2003.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran had active duty from November 1972 
to December 1975, with evidence of additional unverified 
service to November 1982.  The VA obtained the veteran's 
service medical records.  These records consist of an 
entrance medical examination report dated in November 1972, 
as well as subsequent medical examination reports and the 
veteran's immunization records.  The veteran contends that 
his hepatitis C was contracted while in service.  There are 
no in-service treatment records associated with the claims 
file.  There are no notations of hepatitis C, or anything 
relative thereto, on the veteran's periodic medical reports.

The veteran believes that he was exposed to and infected with 
hepatitis C while working as a dental assistant while on 
active service.  The evidence shows that the veteran served 
in this capacity.  The veteran contends that while making 
dental molds, he would acquire lacerations on his bare hands 
as he was cutting the molds to size.  He would then be 
exposed to blood and other bodily fluids as he rinsed the 
original castings taken from patients' mouths.  The veteran 
believes that because these castings had blood and other 
bodily fluids on them, rinsing of them with fresh and exposed 
cuts on his hands allowed for infection with the hepatitis C 
virus.  The veteran is currently a licensed practical nurse 
(LPN) and a phlebotomist.

The Court of Appeals for Veterans Claims has discussed the 
probative value to be placed on statements prepared by 
nurses, finding generally that a nurse's statement has 
probative value.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
However, a nurse's statement may only constitute medical 
evidence where the nurse has specialized knowledge regarding 
the area of medicine, or participated in the treatment.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).  Although the 
veteran is currently an LPN and a phlebotomist, there is no 
evidence to suggest that he has specialized knowledge and 
training in the area of hepatology.  Therefore, he has not 
been shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran is competent, however, to 
speak to his symptoms, their duration, and their severity.  
See Espiritu, 2 Vet. App. at 495; Moray v. Brown, 5 Vet. App. 
211 (1993).  However, there is no evidence that while in 
service the veteran ever complained to service medical 
personnel of symptoms associated with hepatitis C, or any 
liver condition.

In October 1999, the veteran underwent a liver biopsy.  The 
VA clinical records from this examination revealed that the 
veteran was diagnosed with "chronic hepatitis consistent 
with hepatitis C infection."  It was noted that the veteran 
had "portal tract inflammation with minimal limiting plate 
activity, mild lobular activity (acidophil bodies present), 
and bridging fibrosis."  Cirrhosis could not be completely 
ruled out.  In a note supplementary to this report dated in 
November 1999, another VA physician opined that, although the 
veteran's portal tracts were expanded by fibrosis with 
extension into lobules, "i.e., periportal fibrosis," 
bridging was not present.  Progress notes from November 1999 
indicated that the etiology of the veteran's hepatitis was 
due to a long history of alcohol abuse, his last drink taken 
in 1995.

A letter from the veteran's treating VA physician dated in 
April 2000 confirms the diagnosis of chronic hepatitis C, 
noting that the veteran had hepatitis C ribonucleic acid 
(RNA) present in the blood, and stated further that a liver 
biopsy showed chronic hepatitis and bridging fibrosis.  The 
veteran was being treated with interferon and ribavirin.  The 
physician stated that the veteran had a history of 
occupational exposure as he had worked in the health care 
field "for years."  The physician noted the veteran's 
reported history of exposure while a dental assistant in 
service.  Additionally, the physician offered an explanation 
regarding the veteran's condition:

While [the veteran] was on active duty, it 
is important to note that the hepatitis C 
antibody was not available.  It became 
available in 1989, and largely testing in 
the United States was not available until 
1990.  Liver enzymes are not part of the 
separation physical for most military 
services in the United States.  The 
majority of patients with hepatitis C are 
asymptomatic and only the minority, often 
less than 30%, have significant symptoms or 
jaundice at the time of acute infection.  
Therefore, it is difficult to pinpoint the 
exact time of infection, but review of 
military records would document the 
potential periods of exposure to blood or 
bodily fluids.

This same VA physician offered an opinion as to the etiology 
of the veteran's hepatitis C in another letter dated in 
October 2002 based on a follow-up appointment.  The veteran 
reported a history consistent with that discussed above, and 
he further denied needle stick injuries while working as an 
LPN from 1985 to 1997.  The veteran denied blood 
transfusions, tattoos, intranasal cocaine use, intravenous 
drug use, and a history of jaundice.  He also denied a family 
history of liver disease and sexual contact with a person 
known to have hepatitis C.  The veteran's former spouse of 22 
years, from 1973 to 1995, was reportedly tested for hepatitis 
C and found to be negative.  The physician stated, "It is 
reasonable to assume that [the veteran's] hepatitis C was 
acquired with his risk factor being health care employment.  
He states that his most significant blood exposure (without 
glove use and nonintact skin) was while on active duty while 
working as a dental technician in the U.S. Army."

The veteran was afforded a local hearing with a decision 
review officer in October 2002.  At this hearing, the veteran 
denied having any surgery or blood transfusions.  The veteran 
described in detail the work he did while a dental 
technician/assistant in the military.  This description is 
consistent with the one discussed above.  The veteran stated 
that he was assigned to this position for two and a half 
years, and that he worked directly with the dental molds and 
castings for nine months.  He also stated, "I went from 
nursing in the VA system in 1997.  I was diagnosed with 
hepatitis C in '95.  I crossed over from being an LPN to 
medical lab, and, I believe in November 1997, and I was 
diagnosed in the spring of 1995 of having hepatitis C.  I had 
hepatitis C before I even drew blood."  The veteran's 
representative made a closing statement in which he drew 
attention to the October 1999 medical report, which showed 
the cause of the veteran's hepatitis C to be alcohol.  The 
representative stated, "the Merck manual shows that 
hepatitis C is a virus commonly acquired via blood contact, 
not alcoholic use and abuse... and we want to ask for a current 
[compensation and pension] exam...."

In December 2003, a VA examination was conducted.  The 
veteran reported that he learned of his hepatitis C in 1995 
via a letter from the Red Cross after he had donated blood.  
The letter reportedly stated that his blood had tested 
positive for the hepatitis C antibody, and that they had 
rejected his blood.  However, the physician noted that there 
is no confirmation of a 1995 diagnosis in the claims file.  
The veteran reported the same occupational history and theory 
of exposure as above.  The examiner observed that the veteran 
had a flushed face, which the veteran stated began after he 
started treatment with Pegylated interferon.  The veteran's 
abdomen was soft and nontender, with mild hepatomegly 
appreciated at about three inches below the costal margin.  
No new diagnostic tests were completed as the physician 
deemed them unnecessary upon review of the claims file.  The 
physician diagnosed the veteran as having chronic hepatitis 
C.  The examiner stated, "... it is not possible to pinpoint 
exactly when [the veteran] has acquired his infection with 
hepatitis C....  I would be resorting [to] speculation to offer 
an opinion."

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Although the veteran has 
medical evidence of a current disability, there is no 
evidence other than the veteran's own statements of in-
service infection with the hepatitis C virus.  Moreover, the 
medical evidence of record has not provided a nexus between 
the veteran's current diagnosis and his time in service, as 
the medical opinions are speculative and based solely on the 
veteran's inductive reasoning of how he was infected.  
Consequently, service connection for hepatitis C cannot be 
granted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, the preponderance of 
the evidence is against the veteran's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



